Citation Nr: 9918270	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of partial 
removal of the left 5th metatarsal head with subperiosteal 
bone formation, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1970 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Houston Regional 
Office (RO) rating decisions which denied an increased rating 
in excess of 10 percent for his service-connected residuals 
of removal of the left 5th metatarsal head with subperiosteal 
bone formation, and service connection for a low back 
disability.  

In December 1996, the case was remanded to the RO for 
additional development of the evidence.  Subsequently, by 
January 1999 RO rating decision, service connection was 
granted for the veteran's low back disability, and a 20 
percent rating was assigned; his increased rating claim 
remained in a denied status.  The January 1999 favorable 
action by the RO as to the matter of service connection for a 
low back disability renders the claim moot as a full grant of 
the benefit sought pursuant to Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (overruling West v. Brown, 7 Vet. App. 
329 (1995) that a notice of disagreement to a service 
connection claim translated into a notice of disagreement for 
other "down-stream element[s]" such as the rating assigned 
or the effective date of the award).  


FINDING OF FACT

The veteran's service-connected residuals of partial removal 
of the left 5th metatarsal head with subperiosteal bone 
formation are associated with degenerative joint disease in 
the metatarsophalangeal joint and are currently manifested by 
localized pain and tenderness; the range of motion of the 
metatarsophalangeal joint is preserved, there is no transfer 
pressure, or hyperkeratotic lesions on the left foot sole.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of partial removal of 
the left 5th metatarsal head with subperiosteal bone 
formation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that his service-connected left foot disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  Once determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claims.  Thus, the 
Board is satisfied that the statutory duty to assist has been 
met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of surgical 
removal of the left 5th metatarsal head with subperiosteal 
bone formation was granted by May 1972 RO rating decision, 
and a 10 percent rating was assigned under Diagnostic Code 
7804, superficial scars which are tender and painful on 
objective demonstration.  That decision was based on the 
veteran's service medical records showing evidence of chronic 
dislocation and osteoporosis involving the left 5th 
metatarsal phalangeal joint; the disability was treated 
surgically in December 1971, consisting of excision of the 
head of the left 5th metatarsal; post operative healing was 
good, and no pertinent clinical findings were noted on 
service separation medical examination in February 1972.  On 
VA medical examination in April 1972, he complained of pain 
in the left 5th metatarsal joint; an indurated, tender, and 
hyperemic post surgical scar was noted, but there was no 
evidence of drainage.

On VA medical examination in August 1982, the veteran 
indicated that his employment involved standing on his feet 
"all day long," which caused his left foot to hurt and 
throb at all times.  On examination, a 2 centimeters (cm) 
long and slightly deformed scar was noted on the lateral 
aspect of the left foot; the scar was not depressed, 
ulcerated, or of different color than other areas of skin; 
textures and attachments were normal, but the scar was tender 
to palpation.  X-ray study of the left foot revealed a 
partial resection of the distal head of the 5th metatarsal 
joint with partial subluxation; the bones and joints were 
otherwise normal.  Post surgical removal of the left 5th 
metatarsal head of the subperiosteal bone formation and a 2 
cm tender, retracted, and deformed scar were diagnosed.

VA outpatient treatment records from November 1988 to August 
1989 reveal intermitted reports of pain and tenderness in the 
area of the left foot surgery which the veteran underwent in 
service; his treatment during this period of time included 
steroid injections, use of pain medication, and shoe 
modification.  

On VA orthopedic examination in July 1991, the veteran 
indicated that he experienced constant pain and some swelling 
of the left foot, especially on prolonged standing or walking 
(which he was reportedly required to perform in the course of 
his employment).  On examination, the left 5th toe was 
slightly short, but he was able to heel- and toe-walk, walk 
on the borders of the feet, and knee-bend; a tender post 
surgical scar was noted over the left 5th metatarsophalangeal 
joint; the range of motion of all pertinent joints was full.  
X-ray study of the left foot revealed irregularity of contour 
of the condyle at the distal end of the 5th metatarsal bone 
with a flaring of the proximal articular surface of the 
phalanx at the same level, which resulted in chronic superior 
or dorsal dislocation of the 5th metatarsophalangeal joint.  
Post partial resection of the left 5th metatarsal head with 
subluxation of the 5th metatarsophalangeal joint was 
diagnosed.  

On VA neurological examination in July 1991, the veteran 
indicated that his left foot pain was localized in the area 
where his in-service surgery had been performed.  On 
examination, no neurological deficits were indicated and the 
strength of all muscles was normal.  The examiner opined that 
the symptoms of pain were related to orthopedic rather than 
to neuropathic impairment.  

VA outpatient treatment records from November 1988 to October 
1991 reveal intermittent treatment associated with the 
veteran's left foot pain and discomfort.  During this period 
of treatment, the presence of degenerative joint disease 
involving the left 5th metatarsal head was noted.  

On VA orthopedic examination in January 1992, the veteran 
stated that he experienced pain in the distal area of the 5th 
metatarsal shaft of the left foot, increasing on prolonged 
walking.  On examination, the left 5th toe was tender and 
slightly contracted, but there was no evidence of erythema or 
soft tissue inflammation; the post surgical scar area was 
supple, nontender, and not productive of any other 
symptomatology.  X-ray study of the left foot revealed 
partial post surgical absence of the head of the 5th 
metatarsal and some dorsal subluxation in the 5th 
metatarsophalangeal joint.  Pain from external pressure about 
the distal shaft of the left 5th metatarsal while using 
customary shoe-wear or on customary activities, with possible 
reaction of the 4th metatarsal shaft region, was diagnosed.  

VA outpatient treatment records from September 1991 to 
September 1992 reveal intermittent treatment associated with 
the veteran's left foot pain.  On several occasions during 
the course of treatment, it was indicated that he was 
scheduled to undergo surgical resection of the left 5th 
metatarsal head in November 1991, but he was unable to 
undergo the surgery at that time (for reasons which appear 
not to have been health-related).  On examination in 
September 1992, it was indicated that the previously 
scheduled surgery was never performed, but that he was no 
longer considered a candidate for surgery.  

By September 1993 decision, the Board denied an increased 
rating in excess of 10 percent for the veteran's service-
connected left foot disability.  The Board found that his 
disability was more appropriately rated under the rating 
criteria for musculoskeletal disabilities, rather than under 
the criteria for skin disorders; the service-connected 
disability was then rated under Diagnostic Code 5284, foot 
injuries (as opposed to prior rating under Code 7804, painful 
and tender scars); nevertheless, the 10 percent disability 
rating was not increased as the disability was shown to be 
productive of no more than moderate impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

In October 1995, the veteran testified at an RO hearing that 
he had left foot pain, discomfort, and swelling, increasing 
on prolonged standing (more than 2 hours) and walking (after 
about a mile); reportedly, he walked with a wide-based gait 
and limped due to pain and discomfort.  He indicated that he 
was a candidate for surgery to correct his left foot 
disability, but he did not want to undergo surgery as he was 
unable to miss several weeks of work (he reportedly was 
employed at a store and had to perform extensive walking and 
standing at work).  

At an October 1996 Travel Board hearing, the veteran 
testified that he experienced constant left foot pain, 
localized in the area of his surgery, increasing after about 
30 minutes to 1 hour of standing, and that he experienced 
problems walking.  He indicated that his service-connected 
left foot disability significantly interfered with his 
employment which involved prolonged walking and standing (he 
noted that he nearly lost his job due to his disability, but 
eventually, he was assigned to a different department and 
became a sales representative which reportedly involved less 
standing or walking as the prior position but involved some 
driving).  

VA computer-generated printouts, dated from January 1989 to 
December 1998, indicate that numerous orthopedic follow-up 
examinations were canceled or missed by the veteran.  This 
evidence does not document any actual treatment associated 
with the veteran's service-connected left foot disability.

On VA orthopedic examination in December 1998, including the 
examiner's review of the entire claims folder, the veteran 
indicated that he experienced well localized pain only in the 
area of the left 5th metatarsophalangeal joint; reportedly, 
the pain was not alleviated by steroid injections, but was 
somewhat alleviated by Motrin.  It was indicated that custom 
shoe wear and inserts were recommended.  On examination, 
focal tenderness was noted only in the area of the left 5th 
metatarsophalangeal joint and the range of motion was 
"preserved;" there was no evidence of transfer pressure or 
hyperkeratotic lesions involving the weight-bearing sole of 
the left foot.  X-ray studies of the left foot revealed a 
retained foreign body (a long metal fragment, a portion of a 
Steinmann pin) inferior to the 5th metatarsal shaft in the 
soft tissues, a partially dislocated 5th metatarsophalangeal 
joint with malformed metatarsal head, a nonunion joint space 
narrowing, and mild cystic change with incidental increase in 
the 4th intermetatarsal angle.  Degenerative changes in the 
left 5th metatarsophalangeal joint, attributable to surgical 
change, were diagnosed.  The previously identified foreign 
body/metal fragment was considered by the examiner to be an 
incidental/noncontributory finding which did not correlate 
with the veteran's localized pain.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy of disuse, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups. 

Currently, the veteran's service-connected residuals of 
partial removal of the left 5th metatarsal head with 
subperiosteal bone formation are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, moderate foot injury, and a 10 
percent rating is assigned.  Under Diagnostic Code 5284, a 20 
percent evaluation is assignable for moderately severe 
injury; if the injury is severe, a maximum 30 percent 
schedular rating is of application under the same diagnostic 
code.

Based on the pertinent evidence of record, as discussed 
above, the Board believes that a rating in excess of the 
currently assigned 10 percent for the veteran's service-
connected left foot disability is not warranted.  Although 
the evidence demonstrates that his disability is productive 
of tenderness, pain, weakness, and occasional swelling, such 
symptoms are localized only in the area where his in-service 
surgery was performed, and there is no evidence of any 
neurological impairment, weakness, or atrophy; although the 
metatarsophalangeal joint is partially subluxated and 
dislocated, and the metatarsal head is malformed, the range 
of motion of the joint is full.  The Board notes that his 
service-connected left foot disability appears to have 
produced an altered gait, but the medical evidence shows that 
he is able to heel-toe walk and walk on the borders of his 
feet.  Moreover, while at least some of the localized pain 
and tenderness appears to be present most of the time, he is 
able to walk about 1 mile or stand for up to an hour before 
he notices an increase in the severity of symptoms.  Thus, 
the evidence does not support a conclusion that his service-
connected left foot disability is consistent with moderately 
severe foot injury on consideration of both objective and 
subjective manifestations, see DeLuca, 8 Vet. App. at 206.

The evidence before the Board does not reveal that the 
veteran's service-connected left foot disability is 
associated with an ankylosed ankle, that the range of motion 
of the ankle is reduced, that subastragalar or tarsal joints 
are ankylosed, that there is malunion of os calcis or 
astragalus, or that there is moderately severe or severe 
malunion or nonunion of tarsal or metatarsal bones; thus, a 
rating of his disability in excess of 10 percent is not 
warranted under Codes 5270, 5271, 5272, 5273, or 5283.  

Although the presence of degenerative joint disease of the 
left 5th metatarsophalangeal joint is shown by X-ray study, 
an additional 10 percent rating for such degenerative changes 
is not warranted under diagnostic Code 5003, as a separate 
disability rating may be assigned under this code if 
degenerative changes affect 2 or more major joints or 2 or 
more minor joint groups and evaluation of his left foot 
disability is not predicated on the impairment of the range 
of motion.  In this case, the pertinent service-connected 
disability is manifested by degenerative joint disease of 
only a single major joint (the left 5th metatarsophalangeal 
joint), see 38 U.S.C.A. § 4.45, and a separate disability 
rating for degenerative joint disease of the left 5th 
metatarsophalangeal joint is therefore inappropriate.

The clinical evidence of record reveals the presence of a 
post-surgical scar in the area of the left 5th metatarsal 
and, as indicated above, the veteran's service-connected left 
foot disability was rated originally based on evidence that 
the scar was painful and tender on objective demonstration.  
However, recent clinical evidence, including the December 
1998 VA orthopedic examination report, indicates that the 
scar is no longer productive of any symptomatology and is not 
painful or tender on objective demonstration.  Thus, the 
evidence of record in this case does not support the 
application of a separate disability rating for the veteran's 
left 5th metatarsal scar under Diagnostic Code 7804 as the 
scar is not painful and tender on objective demonstration.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The evidence of record before the Board does not reveal that 
the veteran's service-connected left foot disability causes 
him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1998).  Although he 
receives intermittent medical treatment associated with left 
foot pain and discomfort, he is not shown to have required 
frequent periods of hospitalization due to his service-
connected left foot disability.  Although the evidence 
indicates that his disability interferes with work that 
requires extensive walking or standing, the veteran appears 
to be currently employed in a position which does not involve 
such hardship-causing activities; even in his past position 
which did require prolonged walking and standing, he was not 
shown have missed extensive time off work because of his left 
symptoms.  The entirety of the evidence does not show that 
the left foot disability currently causes him exceptional 
hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  In 
cases such as this, where there is no evidence of an 
exceptional or unusual disability picture associated with the 
left foot disability, application of the provisions of 
38 C.F.R. § 3.321(b)(1) in lieu of the regular rating 
criteria, is deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A rating in excess of 10 percent for residuals of partial 
removal of the left 5th metatarsal head with subperiosteal 
bone formation is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

